 1
 2
 3
4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9              FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11   MASSOUD AZIMIHASHEMI,                   Case No. 8:21-cv-00780-JWH-JDEx
       individually and on behalf of other
12     members of the general public
       similarly situated,                   ORDER DENYING PLANTIFF’S
13                                           MOTION TO REMAND [ECF
                 Plaintiff,                  No. 9]
14
           v.
15
     FIRST TRANSIT SERVICES, INC.,
16      an unknown business entity;
     FIRST TRANSIT, INC., an unknown
17      business entity;
     FIRST GROUP AMERICA, an
18      unknown business entity; and
     DOES 1 through 100, inclusive,
19
                 Defendants.
20
21
22
23
24
25
26
27
28
 1         Before the Court is the motion of Plaintiff Massoud Azimihashemi to
 2   remand this action to the Orange County Superior Court.1 The Court finds this
 3   matter appropriate for resolution without a hearing. See Fed. R. Civ. P. 78;
4    L.R. 7-15. After considering the papers filed in support and in opposition,2 the
 5   Court orders that the Motion is DENIED, as set forth herein.
 6                                 I. BACKGROUND
 7   A.    Procedural Background
 8         On February 24, 2021, Azimihashemi filed this action in the Superior
 9   Court of California for the County of Orange, asserting 10 causes of action under
10   various California labor statues.3 Defendant First Transit, Inc. (“First
11   Transit”) removed the action to this Court on April 26, 2021, under the Class
12   Action Fairness Act of 2005, 28 U.S.C. § 1332(d) (“CAFA”).4 Azimihashemi
13   moved to remand on May 26, 2021.5 First Transit opposed the Motion and filed
14   supporting documents on June 11, 2021.6 Azimihashemi replied in support of
15   his Motion on June 18, 2021.7 The matter now stands submitted.
16   B.    Factual Allegations
17         Azimihashemi makes the following factual allegations:
18
19
20
21   1
           Pl.’s Mot. to Remand (the “Motion”) [ECF No. 9].
     2
22         The Court considered the following papers: (1) Compl. (the
     “Complaint”) [ECF No. 1-1]; (2) the Motion (including its attachments);
23   (3) Def’s Opp’n to Pl.’s Mot. to Remand (the “Opposition”) [ECF No. 14];
     and (4) Pl.’s Reply in Supp. of Pl.’s Mot. to Remand (the “Reply”) [ECF
24   No. 17].
     3
           See generally Complaint.
25   4
           Def.’s Notice of Removal (the “Notice of Removal”) [ECF No. 1].
26   5
           See generally Motion.
     6
27         See generally Opposition; Decl. of David J. Dow and Ex. A, Decl. of Tara
     E. Blessing (the “Blessing Declaration”) [ECF Nos. 14-1 & 14-2].
28   7
           See generally Reply.

                                            -2-
 1         First Transit and Defendants First Transit Services, Inc.8 and FirstGroup
 2   America (“FirstGroup”) (collectively, “Defendants”) employed
 3   Azimihashemi, a California resident, as an hourly-paid, non-exempt employee
4    from December 2019 to March 2020.9
 5         Azimihashemi seeks to represent a proposed class defined as follows:
 6         Class: All current and former hourly-paid or non-exempt employees
 7         who worked for any of the Defendants within the State of California
 8         at any time during the period from four years preceding the filing of
 9         the Complaint to final judgment and who reside in California.
10         Subclass A: All current and former hourly-paid or non-exempt
11         employees who worked for any of the Defendants within the State of
12         California at any time during the period from four years preceding
13         the filing of the Complaint to final judgment who were subject to
14         Defendants’ practice of rounding time recorded for compensation of
15         regular/overtime wages and who reside in California.
16         Subclass B: All current and former hourly-paid or non-exempt
17         employees who worked for any of the Defendants within the State of
18         California at any time during the period from four years preceding
19         the filing of the Complaint to final judgment who were required by
20         Defendants to stay on Defendants’ premises for rest breaks and who
21         reside in California.
22         Subclass C: All current and former hourly-paid or non-exempt
23         employees who worked for any of the Defendants within the State of
24         California at any time during the period from four years preceding
25         the filing of the Complaint to final judgment who received overtime
26
     8
27         First Transit asserts in its Notice of Removal that there is no entity called
     “First Transit Services, Inc.” Notice of Removal ¶ 27.
28   9
           Complaint ¶¶ 5-7 & 18.

                                             -3-
 1         compensation at a rate lower than their respective regular rate of pay
 2         because Defendants failed to include all non-discretionary bonuses
 3         or other incentive-based compensation in the calculation of the
4          regular rate of pay for overtime pay purposes and who reside in
 5         California.10
 6   Azimihashemi does not know the number of class members, but he estimates it
 7   to be greater than 50 individuals.11
 8         Defendants failed to compensate Azimihashemi and other proposed class
 9   members (collectively, “Plaintiffs”) for all hours worked and missed meal and
10   rest periods.12 Plaintiffs worked for Defendants over eight hours a day and/or 40
11   hours a week.13 Defendants did not pay Plaintiffs minimum wage for all hours
12   worked.14 Defendants did not provide Plaintiffs with complete and accurate
13   wage statements.15 Defendants did not keep complete and accurate payroll
14   records.16 Defendants failed to pay Plaintiffs all wages owed to them upon their
15   respective discharges or resignations.17 Defendants failed to reimburse Plaintiffs
16   for all necessary business-related expenses and costs.18 Defendants failed to pay
17   Plaintiffs promptly.19
18         First Transit asserted in its Notice of Removal that removal under CAFA
19   was justified because the proposed class has over 100 members; First Transit
20
21   10
           Id. ¶ 13.
22   11
           Id. ¶ 15.
     12
23         Id. ¶ 19.
     13
           Id. ¶ 24.
24   14
           Id. ¶ 30.
25   15
           Id. ¶ 33.
     16
26         Id. ¶ 34.
     17
           Id. ¶ 40.
27   18
           Id. ¶ 44.
28   19
           Id. ¶ 92.

                                            -4-
 1   and FirstGroup are both citizens of both Delaware and Ohio; and the amount in
 2   controversy exceeds $5,000,000.20
 3                              II. LEGAL STANDARD
4          Federal courts are courts of limited jurisdiction. Accordingly, “[t]hey
 5   possess only that power authorized by Constitution and statute.” Kokkonen v.
 6   Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). In every federal case, the
 7   basis for federal jurisdiction must appear affirmatively from the record. See
 8   DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342 n.3 (2006). “The right of
 9   removal is entirely a creature of statute and a suit commenced in a state court
10   must remain there until cause is shown for its transfer under some act of
11   Congress.” Syngenta Crop Prot., Inc. v. Henson, 537 U.S. 28, 32 (2002) (internal
12   quotation marks omitted). Unless otherwise expressly provided by Congress,
13   “any civil action brought in a State court of which the district courts of the
14   United States have original jurisdiction, may be removed by the defendant or the
15   defendants, to the district court.” 28 U.S.C. § 1441(a); see Dennis v. Hart, 724
16   F.3d 1249, 1252 (9th Cir. 2013) (internal quotation marks omitted).
17         To remove an action to federal court under 28 U.S.C. § 1441(a), the
18   removing defendant “must demonstrate that original subject-matter jurisdiction
19   lies in the federal courts.” Syngenta, 537 U.S. at 33. In other words, the
20   removing defendant bears the burden of establishing that removal is proper. See
21   Abrego Abrego v. The Dow Chem. Co., 443 F.3d 676, 684 (9th Cir. 2006) (noting
22   the “longstanding, near-canonical rule that the burden on removal rests with the
23   removing defendant”); Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992)
24   (“The strong presumption against removal jurisdiction means that the
25   defendant always has the burden of establishing that removal is proper.”
26   (quotation marks omitted)).
27
28   20
           Notice of Removal ¶¶ 13-15, 21, 22, 25, & 30-55.

                                             -5-
 1                                    III. DISCUSSION
 2         First Transit removed this action to this Court pursuant to 28 U.S.C.
 3   § 1441, asserting jurisdiction under CAFA. Thus, First Transit bears the
4    burden of establishing that this Court has original subject matter jurisdiction
 5   over this action.
 6   A.    Legal Standard Under CAFA
 7         Under CAFA, the Court has “original jurisdiction of any civil action in
 8   which the matter in controversy exceeds the sum or value of $5,000,000,
 9   exclusive of interest and costs, and is a class action in which” there is minimal
10   diversity. 28 U.S.C. § 1332(d)(2). To remove a case to federal court under
11   CAFA, a defendant must demonstrate that the amount in controversy exceeds
12   $5 million, exclusive of interest and costs. Id. The general rule is that a
13   removing defendant’s well-pleaded amount in controversy allegations “should
14   be accepted when not contested by the plaintiff or questioned by the court.”
15   Dart Cherokee, 574 U.S. at 87; see also Ibarra v. Manheim Invs., Inc., 775 F.3d
16   1193, 1197 (9th Cir. 2015) (in evaluating the amount in controversy, the court
17   first looks to the complaint).
18         However, where, as here, the plaintiff challenges the removing
19   defendant’s jurisdictional allegation, under 28 U.S.C. § 1446(c)(2)(B),
20   “removal . . . is proper on the basis of an amount in controversy asserted” by the
21   defendant only “if the district court finds, by the preponderance of the evidence,
22   that the amount in controversy exceeds” the jurisdictional threshold. Dart
23   Cherokee, 574 U.S. at 88. “In such a case, both sides submit proof and the court
24   decides . . . whether the amount-in-controversy requirement has been satisfied.”
25   Id (emphasis added). The preponderance of the evidence standard means that
26   the “defendant must provide evidence establishing that it is ‘more likely than
27   not’ that the amount in controversy” meets or exceeds the jurisdictional
28   threshold. Sanchez v. Monumental Life Ins. Co., 102 F.3d 398, 404 (9th Cir.

                                             -6-
 1   1996) (emphasis added). The defendant must set forth the underlying facts
 2   supporting its assertion that the amount in controversy exceeds the statutory
 3   minimum. Gaus, 980 F.2d at 567. In addition to the contents of the notice of
4    removal, the Court may consider “summary-judgment-type evidence relevant to
 5   the amount in controversy at the time of removal,” such as affidavits or
 6   declarations. Ibarra, 775 F.3d at 1197; Valdez v. Allstate Ins. Co., 372 F.3d 1115,
 7   1117 (9th Cir. 2004). There is no presumption against removal jurisdiction in
 8   CAFA cases. Dart Cherokee, 574 U.S. at 89.
 9         Here, as a threshold matter, Azimihashemi does not dispute that minimal
10   diversity exists, as required by CAFA.21 See 28 U.S.C. § 1332(d)(2). The only
11   jurisdictional dispute concerns to the amount-in-controversy requirement under
12   CAFA.22
13   B.    Amount in Controversy
14         In its Notice of Removal, First Transit asserts that the amount in
15   controversy in this case exceeds $5 million. Azimihashemi alleges that First
16   Transit improperly denied Plaintiffs “all requisite uninterrupted meal and rest
17   periods.”23 The penalty for each missed period is one hour of wages.24 First
18   Transit analyzed the pay data of 5,780 employees employed during the class
19   period; when multiplied by the length of the class period and the average hourly
20   pay, the penalty for the second and third causes of action alone exceeds
21   $5 million.25 In its Opposition, First Transit supported these figures with a
22   declaration by its payroll director, Tara Blessing.26
23
24   21
           See generally Motion (no discussion of diversity).
25   22
           Id. at 2:2-4.
     23
26         Complaint ¶ 38.
     24
           Notice of Removal ¶ 36.
27   25
           Notice of Removal ¶ 38-39.
28   26
           Blessing Declaration ¶ 3.

                                              -7-
 1         Azimihashemi argues that the Blessing Declaration is insufficient
 2   evidence.27 But this and other courts have found that in similar CAFA removal
 3   cases, a declaration from the defendant’s payroll director is sufficient evidence
4    when a plaintiff does not submit any evidence in opposition. See, e.g., Vasquez v.
 5   RSI Home Prod., Inc., 2020 WL 6778772, at *4 (C.D. Cal. Nov. 12, 2020)
 6   (reasonable to rely on defendant’s declaration where declaration aligned with
 7   allegations in the complaint and plaintiff did not submit any evidence); Torrez v.
 8   Freedom Mortg., Corp., 2017 WL 2713400, at *5 (C.D. Cal. June 22, 2017)
 9   (similar).
10         Azimihashemi further asserts that the Blessing Declaration incorrectly
11   assumes that First Transit’s assumption of a 100% violation rate is baseless.28
12   But Azimihashemi offers no alternative violation rate, and the Complaint itself
13   alleges a 100% violation rate: “During the relevant time period, Defendants
14   failed to provide all requisite uninterrupted meal and rest periods to Plaintiff and
15   the other class members.”29 As this Court has previously pointed out,
16   Azimihashemi likely worded the Complaint extremely broadly on purpose, in
17   order to seek justice for the maximum number of people. It is, therefore,
18   reasonable to look to this wording when determining the alleged violation rate.
19   See Vasquez, 2020 WL 6778772, at *4 (C.D. Cal. Nov. 12, 2020) (assumption of
20   100% violation rate was reasonable where pleadings were “general and
21   expansive”); compare Schiller v. Ashley Distribution Servs., Ltd., 2021 WL
22   1292511, at *5 (C.D. Cal. Apr. 6, 2021) (declining to find universal violation rate
23   reasonable where complaint specified that violations occurred “not regularly”).
24         Thus, Azimihashemi’s second and third claims for relief alone allege an
25   amount in controversy sufficient for CAFA removal. The Court need not
26
     27
           Reply at 5:3-6:1.
27   28
           Motion at 7:24-8:4.
28   29
           Complaint ¶ 38 (emphasis added).

                                             -8-
 1   analyze Azimihashemi’s other causes of action; however, to the extent that First
 2   Transit was over-inclusive in its calculations of damages, it is likely that the
 3   remaining claims for relief will lead to an amount in controversy exceeding
4    $5 million.
 5                                  IV. CONCLUSION
 6         For the reasons stated above, the Court DENIES Azimihashemi’s
 7   Motion to Remand.
 8         IT IS SO ORDERED.
 9
10   Dated: July 15, 2021
                                              John W. Holcomb
11                                            UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              -9-
